Sullivan, J.
(concurring). I am in complete agreement with my colleagues that the ex parte order issued by the Supreme Court must be vacated since it was issued without notice to or an opportunity to be heard by Mrs. Nicoleau or her representatives. As the Presiding Justice has stated, "a court in addressing an application to administer blood transfusions has *17a responsibility to undertake the delicate and sensitive task of balancing the express wishes of the patient with the identified competing State interests and should do so only after conducting the most extensive inquiry possible under the circumstances” (majority opn, at 16). I also agree that it is appropriate at this time to reiterate the relevant standards to be applied to such inquiries.
However, I write separately to express my view that the protection of innocent third parties, which is generally recognized as the third of the compelling State interests that can serve to override the expressed wishes of an individual patient, is broader than that suggested by my colleagues. This interest was set forth by Circuit Judge J. Skelly Wright in Application of President & Directors of Georgetown Coll. (331 F2d 1000, reh denied 331 F2d 1010, cert denied sub nom. Jones v President & Directors of Georgetown Coll., 377 US 978). In a case remarkably similar to the matter at hand, Judge Wright functioned as the court of first instance. Mrs. Jessie Jones, the 25-year-old mother of a seven-month-old child, had lost two thirds of her body’s blood supply from a ruptured ulcer. Both Mrs. Jones and her husband were Jehovah’s Witnesses and were forbidden by the tenets of their religion from consenting to blood transfusions under any circumstances. Judge Wright, after advising Mr. Jones to obtain counsel, conducted an appropriate bedside inquiry and, after undertaking the delicate and sensitive task of balancing, ordered such blood transfusions as the doctors should determine were necessary to save her life.
In setting forth the analysis supporting his decision, Judge Wright discussed each of the compelling State interests and their applicability to the case of Mrs. Jones. Despite the fact that Mr. Jones was apparently available to care for the seven-month-old child, Judge Wright concluded that the State had a compelling interest in preserving the life of Mrs. Jones for the benefit of her child, observing as follows: "The state, as parens patriae, will not allow a parent to abandon a child, and so it should not allow this most ultimate of voluntary abandonments. The patient had a responsibility to the community to care for her infant. Thus the people had an interest in preserving the life of this mother” (Matter of President & Directors of Georgetown Coll., 331 F2d 1000, 1008, supra [emphasis supplied]).
This case has been repeatedly cited with approval by the courts of this State in delineating the compelling State inter*18ests that will override the right of a competent adult to refuse lifesaving medical treatment (see, Matter of Storar, 52 NY2d 363, 377, n 6; Matter of Delio v Westchester County Med. Center, 129 AD2d 1; Matter of Eichner [Fox], 73 AD2d 431, mod 52 NY2d 363; Matter of Melideo, 88 Misc 2d 974; Matter of Winthrop Univ. Hosp. v Hess, 128 Misc 2d 804). Such a body of decisions would seem to represent a settled principle of law. Unfortunately, the majority has recast this principle in a manner which I believe does not comport with these prior decisions or with the oft-stated public policy aimed at keeping family units viable and intact.
The majority’s present suggestion that the existence of a concerned and interested surviving parent and an extended family satisfies the State’s interest in protecting innocent third parties so that the parent-patient may forego life-saving treatment is totally at odds with the facts and rationale of Application of President & Directors of Georgetown Coll, (supra), Matter of Winthrop Univ. Hosp. v Hess (supra), and Matter of Melideo (supra). To suggest that the State will permit a child to lose one parent as long as there is a surviving parent and/or others to care for the child appears to run contrary to our own statement in Matter of Delio v Westchester County Med. Center (129 AD2d 1, 25, supra [emphasis supplied]), that "the State’s interest may well be superior to an adult’s right of self-determination when the exercise of that right deprives dependents of a source of support and care”.
I do not believe that the single statement supporting the majority view found in Randolph v City of New York (117 AD2d 44, 50, mod 69 NY2d 844) is persuasive. This statement is made in the context of a medical malpractice case, is not accompanied by any supporting analysis or reasoning, and does not refer to any legislative or judicial authority to bolster the proposition it sets forth. I do not think that the public policy of this State concerning such a sensitive and vital subject should be altered without the most careful and considered reasoning. I fear that the change in established law propounded by the majority is unwarranted and may ultimately prove to be the source of much mischief.
Mangano, and Brown, JJ., concur with Mollen, P. J.; Sullivan, J., concurs in a separate opinion.